


R[a10a107image1.gif]                             Confidential
Exhibit 10(a)104

--------------------------------------------------------------------------------

    
Date:        March __, 2014


To:        Name


From:        Jennifer Raeder


Subject:
2014-2016 Performance Unit Agreement (“Agreement”) — Under the 2011 Equity
Ownership and Long Term Cash Incentive Plan of Entergy Corporation and
Subsidiaries

 
I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
pursuant to the 2011 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries (the “Plan”), you are eligible to
participate at a target level (as defined below) of ----- performance units (the
“Performance Units”) for the performance period commencing January 1, 2014 and
ending December 31, 2016 (the “Performance Period”), subject to the following
terms and conditions:


1.     Effective Date of Agreement: Unless you file a written objection in
accordance with Section 8 below, this Agreement is effective the later of: (a)
January 1, 2014, or (b) the first day of the month following your employment
commencement date with a System Company (as defined in the Plan) at a System
Management Level making you eligible to participate in the Plan’s 2014-2016
Performance Unit Program (“2014-2016 LTIP”), or (c) the first day of the month
following your promotion to a System Management Level making you eligible to
participate in the 2014-2016 LTIP. Notwithstanding the foregoing and in addition
to any other eligibility requirements set forth herein, to be eligible to
participate in the 2014-2016 LTIP and, therefore, to be eligible for any
Performance Units awarded pursuant to the 2014-2016 LTIP, the date set forth in
this Section 1(b) or (c) above, if applicable, must occur no later than January
1, 2016.


2.     Achievement Levels: The Personnel Committee of the Board of Directors
(the “Committee”) shall determine the achievement level attained by the Company
for the Performance Period (the “Achievement Level”). The Achievement Level
shall be determined by comparing the Company’s “total shareholder return” for
the Performance Period to that of the peer group companies comprising the
Philadelphia Electric Utilities Index. For this purpose, “total shareholder
return” includes the following:


•
the difference between the market price of the Company’s Common Stock at the
beginning and the end of the Performance Period,

•
the dividends received during the Performance Period, and

•
the investment return on dividends received during the Performance Period, as if
those dividends were reinvested in the Company’s Common Stock.




1





--------------------------------------------------------------------------------






 
The possible Achievement Levels for the Performance Period shall be as follows:


•
“No Payment” – less than the total return for the bottom of the 3rd quartile of
the peer group;

•
“Minimum” – equal to the total return for the bottom of the 3rd quartile of the
peer group;

•
“Target” – equal to the median of the peer group; and

•
“Maximum” – equal to or greater than the total return for the bottom of the top
quartile of the peer group.



Achievement levels between Minimum and Target and between Target and Maximum
will be adjusted using interpolation.


3.    Performance Units Earned: The actual number of Performance Units awarded
to you under this Agreement, if any, shall be calculated by the Committee at the
end of the Performance Period and shall be based on the Company’s attained
Achievement Level for the Performance Period. If you remain a full-time employee
of a System Company (as defined in the Plan) for the remainder of the
Performance Period and at your current System Management Level, you will earn
Performance Units according to the following percentages:


Description
% of Target Earned
“No Payment” Achievement Level
0%
“Minimum” Achievement Level
25%
“Target” Achievement Level
100%
“Maximum” Achievement Level
200%



For Achievement Levels between Minimum and Target and between Target and
Maximum, Performance Unit awards will be adjusted using interpolation. Payouts
will be rounded to the nearest unit. In no case, however, can payout exceed the
maximum of 200% of Target.


Except as otherwise provided under the Plan or this Agreement, you must maintain
your current System Management Level and be a full-time employee of a System
Company at the end of the Performance Period in order to earn the Performance
Units. Except as provided below for an employee on an extended leave of absence
bridge to retirement under an approved severance program under the Entergy
System Severance Pay Plan No. 537 or the Entergy System Severance Pay Plan for
Officers and Directors (ML 1-5) Plan No. 538, if you are approved by your System
Company employer for a leave of absence (whether paid or unpaid) for reasons
other than Total Disability, you will continue to be treated as a full-time
employee of a System Company while you are on such approved leave of absence for
purposes of the Plan and this Agreement. Employees on an extended leave of
absence bridge to retirement under an approved severance program under the
Entergy System Severance Pay Plan No. 537 or the Entergy System Severance Pay
Plan for Officers and Directors (ML 1-5) Plan No. 538, shall not be considered
under the Plan or this Agreement as full-time employees or part-time System
Company employees under the Company’s Phased Retirement Program during the
extended leave of absence bridge period, and their System Company employment
shall be considered terminated for purposes of vesting in Awards under the Plan
and this Agreement as of the commencement of their extended leave of absence
bridge period.
If you have completed a minimum of twelve months of full-time employment at an
eligible System Management Level during the Performance Period and you Retire,
you will be eligible for a prorated portion of the applicable Achievement Level
of Performance Units, based on your full months of participation and your System
Management Level(s) during the Performance Period. If you become Totally
Disabled or die

2





--------------------------------------------------------------------------------




during the Performance Period, you (or your heirs) will be eligible for a
prorated portion of the applicable Achievement Level of Performance Units, based
on your full months of full-time employment and your eligible System Management
Level(s) during the Performance Period.


Please also note that, while you are only required to either remain employed
through the end of the Performance Period or meet the requirements for a
pro-rated payout, you are not entitled to receipt of, and do not vest in, any
Performance Units and/or any dividends that have accrued on those units unless
and until the Personnel Committee has certified the Achievement Level after the
close of the Performance Period.


If you remain at an eligible System Management Level, but your System Management
Level changes during the Performance Period, the number of Performance Units, if
any, awarded to you will be prorated to reflect the number of full months you
earned Performance Units at each System Management Level. If any change to a new
System Management Level is effective on a date other than the first day of a
calendar month, the number of Performance Units, if any, awarded to you with
respect to the transition month will be calculated (i.e., prorated) based on
your prior System Management Level.


If you are demoted below an eligible System Management Level during the
Performance Period, but remain employed on a regular full-time basis by a System
Company for the duration of the Performance Period, the number of Performance
Units, if any, awarded to you will be prorated to reflect only the number of
full months you earned Performance Units at an eligible System Management Level.


4.    Accelerated Vesting: Notwithstanding the foregoing provisions of Section 3
to the contrary: (a) in the event that during the Performance Period and within
24 months following a Change in Control event (as defined in the Plan) your
System Company employment is terminated by a System Company without Cause or you
terminate your System Company employment for Good Reason (as those terms are
defined in the Plan), you shall forfeit the Performance Units and instead shall
be entitled to receive a single-sum severance payment pursuant to the Plan that
is not based on any outstanding Performance Period. The severance payment will
be calculated using the average annual number of performance units you would
have been entitled to receive under the Plan with respect to the two most recent
Performance Periods that precede and do not include your date of termination of
System Company employment. The severance payment shall be determined by dividing
by two the sum of your annual target pay out levels (i.e., as if target
Achievement Level was obtained) with respect to such two most recent Performance
Periods, as provided in Article XIII of the Plan; provided that if you did not
participate in the  Plan for one or both of such Performance Periods, the
severance payment will be calculated using for such Performance Period(s) the
number of Performance Units you would have been entitled to receive under the
Plan at the target pay out level for such Performance Period(s) as though you
had participated in the Plan for such Performance Period(s) at your Management
Level as of the time your System Company employment is terminated; or (b) if you
are party to a written, executed agreement with a System Company, such agreement
may provide that, upon the occurrence of a qualifying termination following a
change in control event, you shall be deemed to have forfeited the Performance
Units and will be entitled instead to receive a single-sum severance payment
that is not based on any outstanding Performance Period and that is calculated
at a level specified in such written, executed agreement, which provisions shall
govern your rights regarding performance units.


5.    Dividend Equivalents: If you are awarded Performance Units pursuant to
this Agreement, you will also be awarded the dividend equivalents attributable
to such awarded Performance Units for the time you were a Participant (“Dividend
Equivalents”). The Dividend Equivalents with respect to each awarded Performance
Unit will be equal to only the dividends paid with respect to a share of Common
Stock for the period of your participation in the Plan at an eligible System
Management Level during the Performance Period.


6.    Settlement of Performance Units and Dividend Equivalents:



3





--------------------------------------------------------------------------------




(a) As soon as reasonably practicable following the date on which the Committee
determines the number of Performance Units, if any, to be awarded to you under
this Agreement and no later than March 15th following the end of the calendar
year in which the Performance Units are no longer subject to a “substantial risk
of forfeiture” within the meaning of Code Section 409A (i.e., March 15, 2017),
the Company shall issue to you, after withholding all applicable income tax and
employment tax amounts required to be withheld in connection with such payment:
(i) one share of Common Stock for each Performance Unit that vested on the last
trading date of the Performance Period, and (ii) an additional number of shares
of Common Stock determined by dividing the total Dividend Equivalents with
respect to such awarded Performance Units by the closing share price of Common
Stock on the last trading date of the Performance Period.


(b) Shares of Common Stock (including any Dividend Equivalents that are settled
in Common Stock) shall be credited by Wells Fargo to a separate book entry
account in your name, and such vested shares shall be free of all restrictions
except any that may be imposed by law. Upon the crediting of vested Common Stock
to a book entry account, you may treat the Common Stock in the same manner as
all other Common Stock owned by you, subject to the provisions of Section 6(c)
below. All System Management Level 1-4 Participants are considered Restricted
Employees under Entergy’s Insider trading Policy and, as such, may trade in
Entergy Corporation securities only during an open window period (and only if
not in possession of material, non-public information). Currently, window
periods begin on the second business day after the quarterly earnings release
and run through the last business day of the second month of the current
quarter. In addition, the Insider Trading Policy requires that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel. The customer service number for Wells Fargo Shareholder
Services is 1-855-854-1360.


(c) Common Stock Ownership Guidelines. All System Management Level 1-4
Participants must maintain the applicable Common Stock Ownership Target Level in
the chart below, which is expressed as a multiple of your base salary and
depends on your System Management Level.


System Management Level
Common Stock
Ownership
Target Levels
ML 1
6 times base salary
ML 2
3 times base salary
ML 3
2 times base salary
ML 4
1 times base salary



These ownership multiples may be satisfied through any shares of Common Stock
held by the System Management Level 1-4 Participant, including those shares
earned during this Performance Period, all Restricted Shares, shares held in
tax-qualified 401(k) plans, etc. You must continue to retain the book entry
shares issued to you pursuant to this Agreement until the earlier of (a)
achieving and maintaining your multiple of base salary ownership threshold, or
(b) your termination of full-time employment within the Entergy System. Once you
have achieved and maintain your multiple of base salary ownership threshold, you
are no longer bound to hold the shares earned during this Performance Period in
book entry. However, you are still subject to the trading restrictions and
pre-clearance requirements in transacting in these shares described in
Subsection 6(b) of this Agreement.


(d) Withholding Taxes. Your System Company employer shall have the right to
require you to remit to it, or to withhold from other amounts payable to you, an
amount sufficient to satisfy all federal, state and local tax withholding
requirements. The Company may use the “net shares method” to satisfy any tax
withholding obligation, which means the Company may reduce the number of earned
shares otherwise payable to you by the amount necessary to cover such
obligation.

4





--------------------------------------------------------------------------------






(e) No Fractional Shares. Any fractional share to be distributed shall be
settled in cash and applied to satisfy tax withholding requirements. The Company
will not payout any fractional shares.


7.    Termination of Performance Units: Except as otherwise provided herein, the
Performance Units (and any Dividend Equivalents) shall terminate on the date on
which your full-time System employment terminates.


8.    Objection to Performance Units: If for any reason you do not wish to be
eligible for the Performance Units that may be granted pursuant to this
Agreement, you must file a written objection with HR Employee Services on or
before April 15, 2014. If you do not file a written objection with HR Employee
Services by such date, you shall be deemed to have accepted this Agreement as of
the applicable effective date set forth in Section 1 above, subject to all terms
and conditions.


9.    Performance Units Nontransferable: Performance Units awarded pursuant to
this Agreement may not be sold, exchanged, pledged, transferred, assigned, or
otherwise encumbered, hypothecated or disposed of by you (or your beneficiary)
other than by will or laws of descent and distribution or pursuant to a
qualified domestic relations order (as defined by the Internal Revenue Code).


10.    Entergy Policies:


(a) Hedging Policy. Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, officers, directors and employees are prohibited from entering
into hedging or monetization transactions involving Common Stock so they
continue to own Common Stock with the full risks and rewards of ownership,
thereby ensuring continued alignment of their objectives with the Company’s
other shareholders. Participation in any hedging transaction with respect to
Common Stock (including Performance Units) is prohibited.


(b) Recoupment Policy. Pursuant to the Entergy Corporation Policy Relating to
Recoupment of Certain Compensation, as adopted by the Company’s Board of
Directors at its meeting held on December 3, 2010, the Company is allowed to
seek reimbursement of certain incentive compensation (including Performance
Units) from “executive officers” for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, if the Company is required to restate its
financial statements due to material noncompliance with any financial reporting
requirement under the federal securities laws (other than corrections resulting
from changes to accounting standards) or if there is a material miscalculation
of a performance measure relative to incentive compensation, regardless of the
requirement to restate the financial statements; or if the Board of Directors
determines that an executive officer engaged in fraud resulting in either a
restatement of the Company’s financial statements or a material miscalculation
of a performance measure relative to incentive compensation whether or not the
financial statements were restated. 


11.    Governing Law: This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


12.    Incorporation of Plan: The Plan is hereby incorporated by reference and
made a part hereof, and the Performance Units, Dividend Equivalents and this
Agreement shall be subject to all terms and conditions of the Plan, a copy of
which is posted on the Company’s intranet under the Compensation icon on the
Human Resources & Administration Home page. Any capitalized term that is not
defined in this Agreement shall have the meaning set forth in the Plan. In the
event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall be deemed binding.



5





--------------------------------------------------------------------------------




13.    Amendments: This Agreement may be amended or modified at any time only by
an instrument in writing signed by the parties hereto. The Plan may be amended,
modified or terminated only in accordance with its terms.


14.    Rights as a Shareholder: Neither you nor any of your successors in
interest shall have any rights as a stockholder of the Company with respect to
any Performance Unit or Dividend Equivalents.


15.    Agreement Not a Contract of Employment: Neither the Plan, the granting of
the Performance Units and/or Dividend Equivalents, this Agreement nor any other
action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that you have a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.


16.    Authority of the Committee: The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.


17.    Definitions. For purposes of this Agreement, “Retire” and “Retirement”
shall mean (a) you separate from service with the System Companies and at the
time you separate from service you are eligible to retire and commence
retirement benefits under a Company-sponsored qualified defined benefit pension
plan, or (b) if you are not eligible to participate in a Company-sponsored
qualified defined benefit pension plan at the time you separate from service
with the System Companies, you separate from service with the System Companies
after attaining age 55 and with ten (10) or more years of service with System
Companies.


/s/ Jennifer Raeder



6



